Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 1 of 24




       Lennon Declaration
           Exhibit 2




       Lennon Declaration
           Exhibit 2
         Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 2 of 24




-------------------------------------------------------------
In the Matter of the Arbitration

                   between

Kondot S.A.,
                                                Claimant
                                                                  Partial Final Award
                                                                   August 17, 2020

                      and

Duron LLC,
                                                Respondent

arising under a Charter Party of the
M/V HANZE GENDT dated April 17, 2020
---------------------------------------------------------------

Before:                      Louis Epstein
                             David Gilmartin
                             David W. Martowski, Chairman


Appearances:
                               On behalf of Kondot S.A.
                               Lennon Murphy & Phillips, LLC
                               by: Patrick F. Lennon, Esq. and
                                   Kevin J. Lennon, Esq.


                               On behalf of Duron LLC
                               Holland & Knight LLP
                               by: Vincent J. Foley, Esq.,
                                   Adolfo E. Jimenez, Esq. and
                                   Clayton J. Vignocchi, Esq.
       Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 3 of 24




Introduction

Claimant Kondot S.A. (“Kondot”) requests an emergency partial final award confirming its
justification for the termination of the Charter Party dated April 17, 2020 of the M/V HANZE
GENDT (“Vessel”) between Kondot, as Disponent Owner, and Respondent Duron LLC
(“Duron”), as Charterer.


The Parties and other transactional entities


Kondot is an international ocean carrier with offices at Hunkins Waterfront Plaza, Suite 556,
Main Street, Charlestown, Nevis. Duron is an international commodity trader with offices at
3771 SW 27th Ln., Miami, Florida. Hansen-Mueller Co. (“HM”) was supplier of the cargo in
question with offices at 12231 Emmet Street, Suite 1, Omaha, NE. Empresa de Apoyo de
Producción de Alimentos (“EMAPA”) is a Bolivian governmental entity that procures Bolivia’s
food needs and is headquartered in La Paz, Bolivia. Ecubol LLC (“Ecubol”) is a commodity
broker with offices at 328 Crandon Boulevard, Suite 208, Key Biscayne, Florida.


The Charter Party 1
On April 17, 2020 Kondot entered into a North American Grain Charter Party 1973 (Norgrain
89) and Rider Clauses (“Charter”) with Duron for the carriage of 30,000 MT 10 pct moloo of
wheat in bulk on board the Vessel from Galveston, Texas to Matarani, Peru and/or chopt
Puerto Cabello, Venezuela, on a freight prepaid basis with an option of switching bills of lading.
Clause 45 provided for the arbitration of disputes at New York subject to U.S. law in
accordance with the rules of the Society of Maritime Arbitrators, Inc. Addendum No. 1 dated
April 30, 2020 changed the loading port from Galveston to Houston. 2 The parties subsequently
entered into Addendum No. 2 3 and Addenda No. 3 (also referred to as an “interim
agreement” 4, which are discussed in detail below.


1 Kondot Ex. 1.
2 Kondot Ex. 1A.
3 Kondot Ex.11.
4 Kondot Ex. 29.



                                                                                                2
       Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 4 of 24




Procedural History

Kondot commenced this arbitration on July 2, 2020 by serving Duron with its Demand for an

Emergency Arbitration and the nomination of Louis Epstein on its behalf. Kondot also filed an

action in the U.S. District Court for the Eastern District of New York seeking in addition to other

relief, an order compelling Duron to appoint its arbitrator. Duron retained counsel Holland &

Knight and on July 16, 2020 responded with the nomination of David Gilmartin. On July 17,

2020 Messrs. Epstein and Gilmartin appointed David Martowski as Panel Chairman. The Panel

made its disclosures and on July 19, 2020 counsel confirmed acceptance of the Panel as

constituted.

The parties unsuccessfully attempted to resolve their differences, an expedited submission
schedule was agreed upon, and the following exceptionally detailed submissions were made:
      July 24, 2020 Kondot’s Submission in Support of its Request for Emergency Arbitration
       Award Confirming Termination of the Charter Party with Exhibits 1-31 (“Kondot
       Submission”);
       August 3, 2020 Duron submitted its Response with Exhibits A-W (“Duron Response”);
       August 5, 2020 Kondot submitted its Reply to Duron’s opposition (“Kondot Reply’) and
       the Witness Statement of Milind Trilokekar;
       August 7, 2020 Duron submitted its Rebuttal Statement to Kondot’s Reply                and
       Supplemental Witness Statement (“Duron Rebuttal”); and
      Both parties submitted detailed chronological statements of facts.
Kondot requested an emergency oral argument which was held on August 12, 2020 at a virtual
proceeding. Further procedural submissions were made and the evidentiary phase of this
proceeding was formally closed on August 14, 2020.




                                                                                                 3
       Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 5 of 24




Factual Background
The relevant facts in this case are largely undisputed and may be summarized as follows:
    1. On April 8, 2020, Duron entered into a Purchase Order Agreement (the “Duron-Ecubol
       Contract”) to sell to Ecubol on a CIF Matarani basis a total of 60,000 MT of wheat at a
       price in two shipments of 30,000 MT each at a price of $263 per MT.5

    2. On April 23, 2020, pursuant to an award under a Bolivian government tender, Ecubol
       entered into a Purchase Order Agreement (the “Ecubol-EMAPA Contract”) to sell to
       EMAPA on a CIF Matarani basis 60,000 MT of wheat at a price of $311 per metric ton
       in two shipments of 30,000 MT each on terms which, apart from price, were more or
       less back to back with the terms of the Duron-Ecubol Contract .6

    3. On April 17, 2020, Duron as Charterer and Kondot as Owner entered into the Charter
       which, as noted above, provided for loading of the cargo in Galveston Texas with a
       laycan 23-28 April and conferred upon the charterer the option to discharge the cargo
       in either Matarani, Peru or Puerto Cabello, Venezuela, with the freight rate varying
       depending upon which option was declared and when.7

    4. On April 30, 2020, the parties entered into Addendum No. 1 to the Charter which,
       among other things:
        changed the loading port from Galveston to Houston, City Docks where the cargo
          was expected to be ready on May 4, 2020,
        provided for Charterers to pay (a) detention at $10,500 per day pro rata from April
          23, 2020 (when, apparently, the Vessel arrived at Galveston) “until Owners order
          pilot to shift from Galveston to Houston,City Docks” and (b) costs incurred at
          Galveston, and
        increased the freight for both optional discharge ports. 8

    5. On May 8, 2020, the Vessel completed loading a cargo of 29,997.551 metric tons of
       “hard red winter wheat” and bills of lading were issued for the voyage naming Ecubol
       LLC as the shipper and Emapa Bolivia as the Consignee and identifying Matarani Peru as
       the discharge port.9

    6. On May 11, 2020, Duron paid to Kondot $793,656.68 in freight.10


5 Ex. H.
6 Ex. I.
7 Ex. 1.
8 Ex. 1A
9 Ex. 3.
10 See Ex. 16 containing Kondot’s Provisional Freight Statement to Duron.



                                                                                            4
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 6 of 24




     7. Duron purchased the wheat from HM at a price of $229.01 per metric ton for a total of
        of $6,869,808.29.11 On May 20, 2020, Duron made a payment on account to HM of
        $400,000.12 No further payments have been made by Duron to HM and as of July 17,
        2020, the outstanding balance owed by Duron to HM, including various deductions and
        additional charges, was $6,557,324.53.13

     8. The cargo loaded on board the Vessel was intended to be the first of two shipments
        under the Duron-Ecubol Contract which Ecubol would in turn supply to EMAPA.
        However, on May 12, 2020, the Ecubol-Emapa Contract was canceled.14 According to
        Duron, direct discussions between Duron and EMAPA to try to revive the contract were
        unsuccessful, in part because it would have required Duron to conceal the terms of the
        transaction, make an illicit payment to Ecubol and provide a kickback to a Bolivian
        government official, which Duron refused to do.15 Duron further asserted that it had
        been fraudulently induced to ship the cargo based on false assurances of payment by
        Ecubol.16


     9. On May 23, 2020 at 5:06 hours,17 the Vessel arrived at Matarani, Peru, its port of
        destination and waited for orders to discharge. Duron failed, however, to comply with
        its obligation to discharge the cargo there as its sale to Ecubol had fallen through.


     10. On May 29, 2020, Duron and Kondot entered into Addendum No. 2 to the Charter
         which provided as follows:
                 The Vessel is to sail from Matarani towards Puerto Cabello. Vessel to
                   proceed to Puerto Cabello for discharge of the entire cargo
                 Time from vessel’s arrival Matarani (5/23/20 at 05:06 hours local
                   time) to vessel’s sailing Matarani to count uninterrupted as
                   detention at the rate of $11,600 gross with 5% total commission
                   your end
                 Charterers to pay Owners U.S.$ 365,500 lump sum. This amount is
                   subject to 5% commission your end
                 Should the above mentioned Matarani detention and $365,500 lump
                   sum not be in Owner’s account by the time vessel arrives in Balboa,
                   the vessel is to drop anchor until funds are received. Time spent at

11 See Ex. F, HM’s invoice to Duron dated July 17, 2020
12  Id.
13 Id.
14 Ex. L, a May 12, 2020 letter from EMAPA to Ecubol stating that the contract has been

cancelled.
15 Duron Response at 7-8.
16 Id. at 7.
17 See Exhibit 16, Provisional Freight Statement.



                                                                                            5
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 7 of 24




                    Balboa in excess of 2 days to be for Charterer’s account at the rate of
                    $11,600 per day pro rata. Time to count uninterrupted from vessel’s
                    arrival Balboa until transit eastbound is initiated. It is understood
                    that Owners will not pay Panama canal crossing fees until funds from
                    Charterers are received and any transit delays that may result from
                    late payment for crossing the canal shall count as detention
                   Any detention accrued in Panama to be paid to Owners before
                    breaking bulk in Venezuela
                   Vessel to be free disbursement accounts in Venezuela (the $90,000
                    deduction mentioned in the original recap is no longer applicable).
                    Charterers to place agent in funds prior to vessel’s arrival Puerto
                    Cabello
                   Charterers/Receivers waive any right, and shall hold Owners
                    harmless, for claims over condition of the cargo, exact wording to
                    follow
                   The procedure for changing “old” bills of lading for “new” bills of
                    lading to be as per original fixture.18

     11. On May 30, 2020 at 7:42 hours, the Vessel sailed from Matarani. In accordance with
         Addendum No. 2, the detention for the time spent at Matarani was 7.1 days at $11,600
         per day for a total of $82,456.87.19

     12. On June 5, 2020 at 10:21 hours, the Vessel arrived at Balboa.20 The $365,000 lump
         sum freight had not been paid by the time of the vessel’s arrival. Therefore, the vessel
         dropped anchor to await payment before transiting the Panama Canal to Puerto
         Cabello, the agreed destination for discharge of the entire cargo. On June 15, 2020,
         Kondot, through counsel, sent a demand for payment of the amounts due under
         Addendum 2.21 However, no payment was made.

     13. On June 18, 2020, Duron, through its broker Mid Ship proposed to again change
         discharge ports from Puerto Cabello to Maracaibo and Cumana, Venezuela.22 The
         parties engaged in negotiations for a possible further addendum to this effect23 but no
         such addendum was ever agreed.

     14. On June 23, 2020, Kondot again wrote to Duron providing a Statement of Account
         reflecting additional freight and accrued detention charges agreed under Addendum

18 Ex. 1A.
19 See Ex. 16, Provisional Freight Statement,,
20 Id.
21 Ex. 12.
22 Ex. 13.
23 Ex. 14 - 15.



                                                                                               6
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 8 of 24




        No. 2 (with a somewhat higher freight reflecting the proposed change in discharge to
        two ports in Venezuela) and urging Duron to make payment as previously agreed.24
        Kondot further noted that due to the Vessel sitting at anchor for more than 30
        consecutive days, the hull was likely fouled and hull cleaning would be for Duron’s
        account. 25 As of June 23rd the total detention accrued at Balboa amounted to
        $180,597.50. 26 Together with the outstanding lumpsum freight for the proposed
        voyage to Maracaibo and Cumana, as well as detention and expenses accrued at
        loadport, the total balance due to Kondot at that point amounted to $620,143.83.27

     15. On July 1, 2020, the vessel was still at anchor in Balboa. Duron had given no orders for
         the vessel to proceed either to Puerto Cabello as agreed in Addendum No. 2 or to
         Maracaibo and Cumana as Duron had subsequently proposed. Duron had not paid the
         amounts agreed under Addendum 2 or any part thereof.

     16. On July 1, 2020, Duron was seeking to arrange the inspection of the cargo on board the
         vessel.28 HM became aware of this, contacted Kondot through a broker, and advised
         as follows:

                 As everyone is aware from the Sonchia Chartering’s email of May 15,
                 2020 Hansen-Mueller Co has never been paid for the 29,997.551 metric
                 tons of Hard Red Winter Wheat onboard the M/v Hanze Gendt. After
                 numerous assurances from Duron LLC. Miami Florida that payment was
                 forthcoming, to date ( July 1, 2020) the payment of about USDollars 6.9
                 million , plus interest and legal fees has not been remitted by Duron LLC
                 to Hansen-Mueller Co to pay for this wheat cargo and OWNERSHIP
                 remains with Hansen-Mueller Co.

                 Duron LLC has endeavored to sell this wheat to GSI International
                 Dominican Republic for unloading in Venezuela. Duron LLC again assured
                 Hansen-Mueller that GSI International would be pre-paying disponent
                 Owners ( Kondot ) for the outstanding freight damages, detention and
                 other outstanding obligations to Kondot, and also for TOTAL outstanding
                 obligations to Hansen-Mueller Co for wheat, interest and legal fees. This
                 seems to be an obligation that is not getting finished ?

                 The request for cargo inspection of the 29,997,551 metric tons of Hard
                 Red Winter wheat is not allowed by the owners of the cargo Hansen-
                 Mueller Co. and Hansen-Mueller Co. will not allow owners (actual

24 Ex. 16.
25 Id.
26 Id.
27 Id.
28 See Ex. 18.



                                                                                               7
         Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 9 of 24




                owners of vessel) , Kondot ( Disponent owners) , Duron LLC or GSI
                International to inspect, grade or in any way open vessel’s hatches for
                any reason.

                Hansen-Mueller Co. will hold owners of the Hanza Gendt fully liable for
                any and all damages if for any reason the vessel allows the hatches to be
                opened, cargo inspected or any testing arranged by anyone other than
                Hansen-Mueller Co. All the Hard Red Winter wheat was at loading port (
                Houston Texas) inspected , and quality assured by FGIS, USDA, and SGS
                inspections for loading under United States Grain Export Regulation. No
                further inspections or quality study is required for the grain.

                Hansen-Mueller Co hopes that Owners, and Disponent owners ( Kondt)
                understand that cargo is still under the ownership of Hansen-Mueller Co
                and that irrespective of charterers ( Duron LLC) request, Hansen-
                Mueller will not allow that hatches ever be opened, cargo can not be
                unloaded, cargo can not be allowed to enter into any country including
                Venezuela without the express approval of Hansen-Mueller Co.29


      17. By email on July 1, 2020, counsel for Kondot demanded that Duron provide adequate
          assurance of performance in the following form:

                1. Proof of remittance of $500,000 to Owners’ bank account by 1100
                hours (EDT) on July 2, 2020 to be applied against the attached
                Statement of Account (the remittance of this amount is exclusive of
                further/future expenses that may be for Charterer’s account); and

                2. Voyage instructions will be provided by no later than 1200 hours
                (EDT) on July 3, 2020 (* - subject to an agreement on the relevant
                compensation for proceeding with same).

                Should Charterers fail to provide the demanded adequate assurances,
                Disponent Owners reserve the right to declare Charterers in
                repudiatory breach of the charter party, and to terminate the charter
                party and the right to commence legal proceedings to discharge and
                sell the cargo in mitigation of further loss and damage for all
                concerned parties. 30

      18. On July 2, 2020, having received no response from Duron to the request for adequate
          assurance, counsel for Kondot again wrote to Duron via Mid Ship requesting a response

29   Ex. 18A.
30   Ex. 17.

                                                                                             8
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 10 of 24




        by 3:00 pm that day.31 Duron did not provide the assurance of performance that
        Kondot requested. Instead, by email that day, Duron requested further patience from
        Kondot while it attempted to conclude a contract with EMAPA which would have
        involved the vessel returning to Matarani, Duron stated:

                charterers still working on solving this unwanted issue and would like to
                share with owners that today the option to discharge in Venezuela is
                losing traction, however EMAPA have posted in public that Duron have
                been awarded with the cargo that we have fixed /have onboard of mv
                Hanze Gendt , therefore charterers are working via their legals on
                finalizing pending documents to conclude with this process soonest and
                to have a rapid conclusion of this voyage. charterers have to ask owners
                to maintain patience as we are waiting to hear from our buyer when all
                satisfactory documents will be completed as well as when funds will be
                allocated. 32

     19. On July 2, 2020, Kondot commenced this arbitration.33 In the following days, Kondot
         continued to urge Duron to perform its contractual obligations.34 On July 8, 2020,
         Duron requested further patience from Kondot stating that on that day it expected to
         have a signed contract with EMAPA, that if the contract were signed that day, EMAPA
         would have 72 hours to open a letter of credit and that after the letter of credit was
         open, Duron would be able to “start the process to collect payment and in turn be in a
         position to fully satisfy the outstanding cost we have incurred with the vessel as a
         result of this deviation.” Duron further stated that it “will make confirm the transfer of
         usd 150,000 on by tomorrow Jul 9 2020.”.35

     20. On July 9, counsel for Kondot confirmed to Duron that the promised payment of
         $150,000 had not been received and repeated that Duron remained in repudiatory
         breach of the charter party.36

     21. On July 9, 2020, a sale contract was signed between Duron and EMAPA.37 It provided
         for opening of a letter of credit maximum 72 working hours after signing of the
         contract. On or about July 10, 2020, an application for issuance of a letter of credit was
         signed by EMAPA38



31 Ex. 19.
32 Ex. 20.
33 Ex. 21.
34 Ex. 22-23.
35 Ex. 25.
36 Ex. 27.
37 Ex. N.
38 Ex. O.



                                                                                                 9
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 11 of 24




     22. As noted above, on July 14, 2020, Kondot filed an action in the U.S. District Court for
         the Eastern District of New York seeking, inter alia, an order compelling Duron to
         appoint its arbitrator. Duron retained Holland & Knight as counsel and on July 16, 2020
         appointed its arbitrator.

     23. On July 20, 2020, a letter of credit was issued by the Central Bank of Bolvia39 However,
         it contained a provision unsatisfactory for Duron, requiring presentation of a
         “Certificate of Quality(Destination) issued by SGC [sic].” 40 It also contained a
         requirement for presentation of a bill of lading marked “freight prepaid.”41

     24. On July 24, 2020, the parties through counsel reached the following agreement:

                1. Duron LLC will make an unconditional payment on account to Kondot
                S.A. in the amount of $500,000 within one (1) business day of
                agreement.

                2. Upon receipt of the $500,000, credited to Kondot S.A.’s account,
                Kondot S.A. will make immediate arrangements to clean the vessel’s
                hull, re-bunker the Vessel at Balboa and to thereafter commence sailing
                to Matarani.

                3. The $500,000 payment by Duron LLC to Kondot S.A. shall be applied
                to accrued, outstanding detention charges reflected in the attached
                Statement of Account.

                4. All accrued and future detention shall be invoiced by Kondot S.A. to
                Duron LLC at the rate of $11,020 (net of commission).

                5. The parties will execute a third addendum to the charter party as
                follows:

                       a. changing the discharge port back to Matarani;

                       b. stipulating the amount of lump sum freight to be paid by
                       Duron LLC to Kondot S.A. for the round trip Matarani/Matarani
                       (amount to be agreed commercially); and

                       c. conferring Kondot S.A. a lien on the cargo for all outstanding
                       freight, detention and demurrage (if any).


39 Ex. R.
40 Id.
41 Id.



                                                                                              10
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 12 of 24




                 6. Duron LLC will issue a letter of indemnity to Kondot S.A. indemnifying
                 it against cargo loss or damage arising due to conditions during the
                 detention period.

                 7. Duron LLC will pay all outstanding and accrued amounts of detention,
                 as invoiced by Kondot S.A., within 72 hours of the Vessel’s arrival at
                 Matarani and issuance of notice of arrival.

                 8. The parties’ agreement on the foregoing terms shall be made without
                 prejudice to either party’s claims, defenses, rights or remedies in the
                 pending arbitration, which arbitration shall be stayed pending arrival of
                 the Vessel at Matarani.42

     25. On July 27, 2020, the Central Bank of Bolivia issued another letter of credit in favor of
         Duron which eliminated the requirement to present a discharge port Certificate of
         Quality. 43 However, the second letter of credit retained the requirement for
         presentation of a “freight prepaid” bill of lading.44

     26. Meanwhile, Duron failed to comply with its July 24, 2020 agreement to make an
         unconditional payment on account of $500,000 within one business day – i.e. by July
         27, 2020.45

     27. On July 28, 2020, Kondot sent the following notice to Duron through brokers:

                 Please let this notice serve as Kondot’s acceptance of Duron’s total
                 material breach and repudiation of the m/v Hanze Gendt charter party
                 dated 17 April 2020. Specifically, (i) Duron’s failure to issue lawful cargo
                 discharge instructions at Matarani; (ii) Duron’s failure to remit the
                 $365,000 lump sum freight payment following vessel’s arrival to Balboa
                 under Addendum II dated 29 May 2020; (iii) Duron’s failure to provide
                 adequate assurance of performance as demanded; and (iv) Duron’s
                 failure to remit $500,000 under Addendum III dated 24 July 2020.

                 Kondot is obtaining confirmation of its acceptance of Duron’s total
                 material breach and repudiation as aforesaid from the New York
                 arbitration tribunal. Thereafter, Kondot will arrange for discharge and
                 sale of the cargo. Kondot reserves its rights to seek and recover damages



42 Ex. 29.
43 Ex. T.
44 Id.
45 See Ex. 30.



                                                                                                11
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 13 of 24




                 from Duron for all losses incurred under the charter party within the
                 arbitration. Please be guided accordingly.46


Issue for Determination
Did Kondot validly and justifiably terminate the Charter under the circumstances?


The Parties’ Contentions
Kondot contends that Duron repeatedly breached its contractual obligations and undertakings
by, inter alia: 1) failing to provide lawful discharge instructions after the Vessel arrived at
Matarani; 2) failing to pay the agreed lump sum freight of $365,000 pursuant to Addendum No.
2 following the Vessel’s arrival at Balboa and $82,456.87 in detention for the vessel’s stay at
Matarani; 3) failing to provide adequate assurance of performance as Kondot reasonably
requested in good faith due to Duron’s multiple breaches of the Charter and legitimate
questions concerning Duron’s financial solvency and ability to perform under the Charter; 4)
failing to remit an agreed unconditional payment on account in the sum of $500,000 pursuant to
an agreement negotiated on July 24, 2020; and 5) failing to perform in good faith its charter
party obligations.


Kondot cites authorities in support of its position that: Duron repudiated its obligations by failing
to provide adequate assurance of performance; 47 Duron’s repeated charter party failures
constituted anticipatory repudiation ; 48 Duron’s failures were a “total breach” of the Charter; 49
and Duron breached the Charter’s implied covenant of good faith performance. 50 Accordingly,
Kondot requests an emergency Partial Final Award in the form of a declaratory ruling that it was
entitled to terminate the April 17, 2020 Charter.

 46 Ex. 31
 47 The Opal Star, SMA No. 3650 (2000); The Regal Sword, SMA No. 1682 (1982);
 Reprosystem, B.V. v. SCM Corp., 630 F.Supp. 1099, 1101 (S.D.N.Y.); and Voyage Charters (3d
 Ed.) at 639, Section 21.208.
 48 The Aton V, SMA No. 3094 (1994); The Novodruzhesk, SMA No. 3427 (1998); The Opal

 Star, supra.; and The TBC Prestige, SMA No. 4368 (2019).
 49 The Opal Star, supra; The Kinzan Maru, SMA No. 3465 (1998); and Forsyth Maritime Ltd.

 v. Apex Oil Company, SMA No. 1693 (1982).
 50 The M/T Stolt Dimitris, SMA No. 1299 (1978).



                                                                                                  12
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 14 of 24




Duron contends as a threshold procedural issue that this Panel is not empowered to decide this
emergency application under the SMA Rules. On the merits, Duron argues that: Kondot
wrongfully refused to issue new bills of lading and return to Matarani unless Duron
complied with its demand to pay accrued detention at Balboa in advance; this was contrary
to the parties’ agreement in Addendum No. 2 that payment would be due “before breaking
bulk in Venezuela”;      Kondot’s actions unjustifiably delayed and obstructed Duron’s
performance and “ultimately destroyed Duron’s contract of sale with EMAPA;” Kondot
refused to accept Duron’s assurance and confirming documents although it had sufficient
security based on its possession and control over cargo worth in excess of $7 million;
instead, Kondot chose to initiate these proceedings on an emergency basis, as well as filing
Rule B actions in New York and Texas courts, and a third arrest proceeding in Panama;
Kondot’s refusal to return to Matarani constituted an “unjustifiable deviation” and wrongful
failure to follow Duron’s voyage orders, and its threat to exercise an alleged lien on the
cargo is not supported by the Charter’s lien clause.


Duron cites authorities in support of its positions that it provided adequate assurance of
performance by establishing a firm publicly disclosed contract with EMAPA with secure payment
by Letters of Credit; 51 Kondot’s demands for assurance contrary to the Charter were not
reasonable or justified and Duron’s refusal to comply with such unlawful demands do not
constitute a repudiation; 52 Kondot is in total breach for its failure to comply with Duron’s
voyage orders causing frustration of the Charter; 53 Kondot’s conduct in remaining at anchor in
Balboa to collect a detention payment despite voyage orders to proceed to Matarani was an
“unjustified deviation” contrary to Clause 34 of the Charter; 54 and Kondot breached its duty of
good faith and fair dealing to Duron by demanding detention payments and obstructing Duran’s

 51 Distinguishing The Opal Star, supra.
 52 Central Salt, LLC, v. Alpha Commodities SARI, SMA No. 4353 (2018), quoting Joqueviel &
 Cathala v. Eastern Training Co., 1989 WL 119440 at 4 (E.D.N.Y. Sept. 28, 1989); and The
 Regal Sword, SMA No. 1682 (1982).
 53 Restatement 2d of Contracts, Section 251, and The Regal Sword, supra.
 54 United Nations Children’s Fund v. S/S Nordstern, 251 F.Supp. 833, 836 (S.D.N.Y.) 1965);

 and Dow Chem. Pac. V. Rascator Mar. S.A., 782 F.2d 329 (2d Cir. 1986).

                                                                                             13
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 15 of 24




compliance with multiple Rule B actions attaching Duron’s funds which were needed to make
payments. 55


Accordingly, Duron seeks an order from the Panel: (1) Declaring that Charterer provided
adequate assurances of performance to Owner when the Vessel was at anchor in Balboa and
under orders to proceed to Matarani by Charterer establishing a firm (public record) contract for
sale of the cargo to consignee EMAPA, and documentation supporting a letter of credit from
EMAPA and in favor of Charterer (upon presentment of original bills of lading); (2) Declaring
Owner to be in “total breach” of the Charter for failure to follow Charterer’s lawful voyage
orders to proceed to discharge in Matarani as of July 8, which frustrated the Charter by
destroying the established replacement sale of the cargo to EMAPA resulting in damages to
Charterer, costs, expenses, and attorney’s fees of this arbitration, and all costs, expenses and all
attorney’s fees incurred by Duron to defend multiple Rule B actions to attach its property all in
an amount to be determined at a subsequent stage of this arbitration; (3) Instructing Owner to
immediately discontinue and/or dismiss with prejudice the pending Rule B proceedings against
Duron, and release any property of Duron subject to arrest or attachment; and 4) Instructing
Owner to immediately proceed to Matarani and issue new bills of lading in the event Charterer
is able to restore its contract with EMAPA and a new letter of credit is issued ensuring Owner
any amount it may be due less any damages awarded to Duron by this Panel to avoid losses that
would result if Cargo is subject to a distressed sale. Duron requests that Kondot’s application be
denied and reserves its rights to bring claims and offer evidence outside of these proceedings.




 55The M/T Stolt Dimitris, SMA No. 1299 (1978) and Williston on Contracts ( 3d Ed.) at 670
 at p. 159.

                                                                                                  14
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 16 of 24




Discussion and Decision

The Panel has carefully considered the facts and the parties’ cited authorities and unanimously
grants Kondot’s application for a Partial Final Award confirming its rightful termination of the
Charter dated April 17, 2020, for the following reasons.
As noted above, the facts in this case are largely undisputed. Among other things, they show
the breach by Duron of its contractual obligations at every stage of performance.


When the Vessel arrived at Galveston on April 23, 2020, Duron had no cargo available to load
there. On April 30, 2020, the parties entered into Addendum 1, providing that Duron would
supply a cargo expected to be ready in Houston on May 4, 2020 and providing for payment by
Duron of detention for the period of delay at Galveston and for shifting to Houston.


When the Vessel arrived at Matarani, Peru on May 23, 2020, Duron failed to comply with its
obligation to discharge the cargo there as its sale to Ecobul had fallen through and it had no
buyer to receive it. Instead, on May 29, 2020, the parties entered into Addendum No. 2
pursuant to which Duron agreed to discharge the entire cargo in Puerto Cabello, Venezuela and
to pay in advance, before the Vessel transited the Panama Canal, the agreed lumpsum freight
for the voyage to Puerto Cabello together with all amounts owed for detention at Matarani,     It
was agreed that if these amounts were not paid by the time of the Vessel’s arrival at Balboa, the
Vessel would drop anchor and wait there until such time as payment was made, with detention
accruing. Despite Kondot’s repeated demands, no payment of any part of these amounts was
ever made..


By June 18, 2020, it became evident that Duron had no customer for the cargo in Puerto Cabello,
the port where Duron had agreed to discharge the entire cargo. Duron was therefore in breach
of its obligations under Addendum No. 2.        On that date, Duron proposed to change the
destination again, this time to a two-port discharge at Maracaibo and Cumana, Venezuela.
By June 23, 2020, the cargo had been on board the Vessel for more than a month and the total
balance due from Duron to Kondot amounted to $620,143.83. On July 1, 2020, the Vessel was


                                                                                              15
           Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 17 of 24




still at anchor in Balboa. Duron had given no orders for the Vessel to proceed either to Puerto
Cabello, the discharge port agreed in Addendum No. 2, or to Maracaibo and Cumana as more
recently proposed but not yet agreed.         Duron had not paid the amounts agreed under
Addendum 2 or any part thereof.


Duron’s Failure to Provide Adequate Assurance of Performance
In the Opal Star,56 the Panel described the doctrine of adequate assurance of performance as
follows:


           The doctrine of Adequate Assurance is grounded on the principle that a party to
           a contract is entitled to the comfort of knowing that his contract partner is
           willing and able to perform his obligations. The circumstances as to when the
           failure to give such assurance may be treated as a repudiation are summarized
           in Section 251, paragraphs (1) and (2) of the Restatement (Second) of Contracts
           as follows:

                  251. When a Failure to Give Assurance May be Treated as a Repudiation
                  (1) Where reasonable grounds arise to believe that the obligor will
                  commit a breach by non-performance that would of itself give the
                  obligee a claim for damages for total breach under Section 243, the
                  obligee may demand adequate assurance of due performance and may,
                  if reasonable, suspend any performance for which he has not already
                  received the agreed exchange until he receives such assurance.
                  (2) The obligee may treat as a repudiation the obligor's failure to provide
                  within a reasonable time such assurance of due performance as is
                  adequate in the circumstances of the particular case.

 As the authors of Voyage Charters have observed:

           7A.3 Under U.S. law, the owner may be entitled to consider the charter
           terminated if the charterer demonstrates by its statements or conduct that it
           will not or cannot perform. In such circumstances, the owner is permitted to
           conclude there has been an anticipatory repudiation of the charter. A
           repudiation by the charterer will not only excuse the owner from performance,
           but may give rise to a claim for damages. If the owner has reasonable grounds
           for believing that the charterer is not going to provide a cargo, the owner is



 56   SMA Award No 3650 (Bulow, Martowski, Siciliano (2000)


                                                                                                16
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 18 of 24




         entitled to demand an assurance of performance by the charterer, the absence
         of which may be treated by the owner as a repudiation.57


Based on Duron’s conduct as of July 1, 2020, including multiple breaches of its obligations under
the Charter and Addenda, Kondot had reasonable grounds to believe that Duron would continue
to breach its contractual obligations. In these circumstances, Kondot was fully justified in
demanding, by email on July 1, 2020 (Exhibit 17) adequate assurance of performance, such
assurance to include a payment on account of $500,000 and orders to proceed to the discharge
port. Considering the amount then owing to Kondot, the lengthy and continuing detention at
Balboa, and Duron’s failure after almost three months to find a buyer for the cargo, the amount
of the requested payment on account was entirely reasonable.


Duron provided no satisfactory response to Kondot’s request. Instead, on July 2, 2020, Duron
requested further patience from Kondot while it attempted to conclude a contract with EMAPA
– a contract which would have involved the Vessel returning to Matarani. At this point, it was
apparent that any prospect by Duron to sell the cargo in Venezuela, if it had ever existed, had
fallen apart, that Duron had no firm sale of the cargo at all, and that Duron was now attempting
to resurrect a sale in Bolivia. Based on Duron’s response requesting patience until a sale to
Bolivia was concluded and on Duron’s failure to make any payment on account, Kondot also had
reasonable grounds to believe that without a firm sale of the cargo, Duron would be unable to
pay the amount due and owing to Kondot.


On July 8, 2020, Duron again requested further patience from Kondot and promised that it
would pay $150,000 on account the following day, July 9, 2020. No such payment was received.
Finally, in the agreement reached through counsel on July 24, 2020, Duron promised that by




 57 J. Cooke et al, Voyage Charters (3d Ed. 2014), Section 7.A.3 – 7.A.5. See also Section 21A.80
 (“If a party is in doubt whether the charter has been repudiated, he is entitled to seek
 adequate assurances of performance from his contract partner.”)



                                                                                              17
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 19 of 24




July 27, 2020, it would make an “unconditional payment on account to Kondot S.A. in the
amount of $500,000…” Again, Duron failed to make the agreed payment.


Duron contends that its communications with Kondot regarding its efforts to conclude a new
sale to EMAPA and the opening of a letter of credit by EMAPA were adequate assurance of
performance. The Panel does not agree.


The letter of credit upon which Duron relies – the second one, which removed a documentary
requirement for a post discharge inspection report -- was not opened until July 27, 2020, the
same day that Duron breached its obligation to make an unconditional payment on account to
Kondot of $500,000. The letter of credit was issued in favor of Duron as beneficiary and provided
no assurance whatsoever that Kondot would be paid.


In order to draw upon the EMAPA letter of credit, Duron would have had to present, among
other documents, “freight prepaid” bills of lading. Clause 54 of the Charter provides that freight
prepaid bills of lading may only be released upon remittance of 100% of the freight.


For the proposed voyage from Balboa to Matarani, Duron had never paid any freight. Kondot
had no obligation to issue freight prepaid bills of lading and, in the circumstances, it would have
been imprudent for Kondot to do so. Issuing freight prepaid bills would have made it impossible
for Kondot to defend against a demand at Matarani from the bill of lading holder for immediate
discharge and delivery of the cargo, a lien upon which was the only security that Kondot had for
payment of the freight.


There was no agreement between the parties for the Vessel to proceed to Matarani and,
contrary to the contention of Duron, there were no valid orders from Duron to Kondot for the
Vessel to do so. As counsel for Kondot observed during the hearing, the Charter was not a joint
venture between Kondot and Duron and Kondot was not obliged to relinquish its rights or to
expose itself to such risk by proceeding toward Matarani in the hope that it might assist Duron in
concluding a sale.


                                                                                                18
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 20 of 24




Finally, any assurance that Kondot might otherwise have obtained from communications about
Duron’s efforts to sell to EMAPA was, in any event, dispelled by Duron’s flat out failure to
comply with its obligation to make the agreed unconditional payment on account of $500,000 by
July 27, 2020. That promise had been made through counsel only three days before with the
express assurance that counsel had full authority to bind Duron.


Kondot was fully justified in treating Duron’s breach of its obligation to make the agreed
unconditional payment and its failure otherwise to comply with Kondot’s reasonable request for
adequate assurance as a repudiation of the contract by Duron. Upon that ground, Kondot was
entitled to accept Duron’s repudiation and to treat the contract as having been terminated,
which it did on July 28, 2020.


Material Breach and Repudiation of the Charter


Kondot was also justified in accepting the repeated breaches by Duron of its contractual
obligations as constituting the total and material breach and repudiation of the Charter. When
Kondot agreed to carry the cargo to Matarani, the discharge port declared by Duron, Kondot
had a reasonable expectation that after a relatively short voyage, the cargo would be discharged
there and the contracted voyage would be at an end. That did not occur. Duron lost its sale to
Ecubol and failed to comply with its obligation to discharge the cargo in Matarani.


After the Vessel waited at Matarani for seven days, the parties entered into Addendum No. 2 in
which Duron agreed that the entire cargo would be discharged in Puerto Cabello. That did not
occur. The Vessel arrived at Balboa on June 5 and has been there ever since. On July 2, 2020, it
became apparent that, despite its promise to discharge the entire cargo in Puerto Cabello,
Duron had no buyer for the cargo there or elsewhere in Venezuela and that, instead Duron was
trying to conclude a contract with EMAPA which would have involved the Vessel returning to
Matarani.




                                                                                             19
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 21 of 24




As of July 28, 2020, the breaches by Duron had placed Kondot in a situation radically different
from what it had contracted for. The Vessel, which had been booked for a relatively short
voyage to Peru, had been waiting fully laden at anchor at Balboa for nearly two months while
Duron sought a buyer for the cargo. The cargo, which was perishable, had been on board the
Vessel for 82 days. HM, which had supplied the cargo to Duron, had not yet been fully paid and
as owner of the cargo, was holding Kondot fully responsible for its care and custody. Because
of the long stay in tropical waters, there was reason for concern about marine growth on the
Vessel necessitating underwater inspection and cleaning. Kondot, which had the Vessel on time
charter and was paying charter hire to its head owners, had not received for an extended period
any income whatsoever from the employment of the Vessel. As of July 28, Kondot was owed a
substantial and growing sum by a charterer which had failed to pay any part of what it owed for
detention at Galveston, for the stay in Matarani, for the contracted voyage to Puerto Cabello or
for the long detention at Balboa, had failed to make a promised $150,000 payment on account
and had failed to make the agreed $500,000 unconditional payment on account due by July 27,
2020.


The breaches by Duron were fundamental and material, going to the very root of and
constituting a repudiation of the Charter. Kondot was entitled to accept those breaches as
bringing the Charter to an end.




                                                                                             20
         Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 22 of 24




The Panel has authority to Grant Kondot’s Emergency Application with a Partial Final Award


It is historically well-established that arbitrators hearing disputes held in accordance with the
SMA Rules have authority to decide emergency applications. For instance, the 1978 partial final
award in The Endeavor decided an overnight application as to whether owner or charterer was
responsible for installing safety ladders while the Vessel was undergoing a shipyard survey. 58
And most recently, in July 2020, a partial final award was rendered in The Alkimos in response to
owner’s emergency motion (represented by Holland & Knight) declaring that owner had validly
invoked a Venezuela sanctions clause when it demanded alternative voyage orders and that
charterer had an obligation in response to provide alternative orders to owner. 59 This capability
is a unique feature of SMA practice as emphasized in the SMA Booklet Maritime and Commercial
Disputes Resolution (2020 8th Ed.) which in the section entitled Why arbitration under the SMA
Rules, states:


      Speed

      The immediate intervention of arbitrators is often required to preserve evidence and
      assets and/or to provide interim relief from an emerging quarrel that threatens the
      viability of an ongoing contract. SMA arbitration panels can and have speedily formed on
      an emergency basis to address such urgent needs and have rendered the needed
      declaratory relief within hours. In those special instances where time is of the essence,
      such rapidly convened panels can be invaluable. 60

 Contrary to the views expressed by counsel for Duron, the statement in the booklet does not
 purport to provide an exhaustive list of the urgent circumstances in which immediate
 intervention of a Panel might be required.


 In this case, Kondot seeks the Panel’s prompt decision on its right to terminate the Charter as
 the Vessel remains anchored at Balboa fully loaded without valid discharge orders after over




 58 SMA No. 1152 (1977).
 59 SMA No. 4388 (July 3, 2020).
 60 P. 11.



                                                                                               21
        Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 23 of 24




100 days since loading 30,000 MT of a $6.5 million perishable cargo at Houston on May 8,
2020. The relief requested by Kondot unquestionably qualifies as emergency relief.


The Panel has authority to issue a Partial Final Award declaring that Kondot was fully justified
in accepting Duron’s repudiation and terminating the Charter. Kondot is entitled to have a
prompt declaration to that effect in the form of a judicially enforceable partial final award so
that it can take subsequent measures that are urgently required – e.g. discharge and judicial sale
of the cargo --- without peril or interference, such as a vessel arrest or other legal action by
Duron based upon unfounded claims that the termination was wrongful. Duron’s contention
that the Panel lacks authority to issue a partial final award in these circumstances or that it is
somehow inappropriate to do so is entirely without merit.61

This has been a very-hard fought dispute between highly skilled counsel and all other
arguments they advanced, while not specifically addressed in this decision, were carefully and
respectfully considered but dismissed sub silentio.




61   See Metallgesellschaft A.G. v. M/V CAPITAN CONSTANTE, 790 F.2d 280 (2d Cir. 1986)


                                                                                               22
         Case 1:21-cv-03744-ER Document 4-2 Filed 04/27/21 Page 24 of 24



Partial Final Award


The Panel unanimously grants Kondot's       emergency application and declares that Duron

repudiated the Charter dated April 17, 2020 and Addenda and that Kondot was entitled to
accept Duran's repudiation and terminate the Charter.



The Panel will remain constituted in accordance with the Parties' agreement to hear and
decide their remaining claims and counterclaims arising under the Charter dated April 17,
2020.    62




The Panel makes no award at this stage concerning the legal fees and expenses of the parties

or the Panel with respect to this emergency application but will reserve making such award as

part of a final award in this arbitration or until such other time as the Panel deems
appropriate.



This Partial Final Award may be made a rule of the court in accordance with Clause 45 of the
Charter dated April 17, 2020.




                                            Louis Epstein




                                          !#~
                                            -
                                           David Gilmartin




                                            David W. Martowski
New York, New York
August 17, 2020



62
     Tr. 87 -88 [Oral Argument on August 12, 2020 - Messrs. Lennon and Foley].


                                                                                          23
